Exhibit 10.11
PLEDGE AGREEMENT
          THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of
December 23, 2008, by and among (i) CapitalSource Inc., a Delaware corporation
(“Initial Borrower”), (ii) the direct and indirect Subsidiaries of the Initial
Borrower listed on Schedule 1(a) attached hereto and any other Subsidiary of the
Initial Borrower that becomes a guarantor under the Credit Agreement
(collectively, the “Guarantors” and such parties, together with Initial
Borrower, each individually a “Pledgor” and collectively, the “Pledgors”), (iii)
Wachovia Bank, National Association, in its capacity as Administrative Agent
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”) for the lenders (each a “Lender” and collectively the
“Lenders”) as may from time to time become a party to such Credit Agreement,
(iv) Wells Fargo Bank, National Association (“Wells Fargo”) in its capacity as
Collateral Custodian for the Administrative Agent and (v) CapitalSource Finance
LLC in its capacity as Servicer (as defined below).
RECITALS
          WHEREAS, the Pledgors (other than CapitalSource International Inc.
(“CS International”) are party to that certain Credit Agreement dated as of
March 14, 2006 (as amended, modified, extended, renewed, restated or replaced
from time to time, the “Credit Agreement”), among certain Pledgors, the Lenders
party thereto and the Administrative Agent;
          WHEREAS, the Pledgors other than the Initial Borrower and CS
International have, pursuant to the Credit Agreement, unconditionally guaranteed
the Secured Obligations (as defined below);
          WHEREAS, the Initial Borrower and CS International (the “CSF
Guarantors”) have, pursuant to that certain Guaranty Agreement, dated as of
December 20, 2006 (the “CSF Guaranty”), among the CSF Guarantors and the
Administrative Agent, unconditionally guaranteed the Guaranteed Obligations (as
defined in the CSF Guaranty);
          WHEREAS, Wells Fargo holds certain Pledged Collateral (as defined
herein) and the Administrative Agent desires to appoint Wells Fargo as
Collateral Custodian with respect to such Pledged Collateral for the benefit of
the Administrative Agent;
          WHEREAS, CapitalSource Finance LLC as Servicer performs servicing
functions with respect to certain Pledged Collateral;
          WHEREAS, the Extensions of Credit under the Credit Agreement as
amended by Amendment No. 6 will be used in part to enable the Borrower to make
valuable transfers to the Pledgors in connection with the operation of their
respective businesses;
          WHEREAS, it is a condition precedent to the effectiveness of Amendment
No. 6, that the Pledgors shall have executed and delivered this Pledge Agreement
to the Administrative Agent for the ratable benefit of the Lenders, Wells Fargo
shall have executed and delivered this

 



--------------------------------------------------------------------------------



 



Pledge Agreement as Collateral Custodian and CapitalSource Finance LLC shall
have executed and delivered this Pledge Agreement as Servicer;
          WHEREAS, each Pledgor acknowledges that it will derive substantial
direct and indirect benefit from the Extensions of Credit under the Credit
Agreement as amended by Amendment No. 6; and
          WHEREAS, this Pledge Agreement is given by each Pledgor in favor of
the Administrative Agent for the ratable benefit of the Lenders to secure the
payment and performance of all of the Secured Obligations.
          NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. (a) Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement,
or, if not defined therein, in the UCC. The following terms shall have the
following meanings:
     “2007-A” shall have the meaning set forth in Section 10(h).
     “Administrative Agent” shall have the meaning set forth in preamble.
     “Asset Checklist” shall mean an electronic list of loan documents delivered
by or on behalf of any Pledgor to the Administrative Agent and the Collateral
Custodian (with respect to Custodian Pledged Collateral) that identifies each of
the items contained in the related Asset File, as amended from time to time.
     “Asset Files” shall mean with respect to any Asset and Related Security
pursuant to clauses (a) and (b) of the definition thereof, copies of each of the
Required Asset Documents and duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Asset and Related Security.
     “Asset List” shall mean the Asset List provided by the Pledgors to the
Administrative Agent and the Collateral Custodian (with respect to the portion
of the Asset List listing Custodian Pledged Collateral), attached hereto as
Schedule 2(a), as such list may be amended, supplemented or modified from time
to time.
     “Assets” shall mean Loans, individually or collectively, as the context
requires.
     “Assigned Loan” shall mean a Loan originated by a Person other than a
Subsidiary of the Initial Borrower and in which a constant percentage has been
assigned to any Pledgor in accordance with the Credit and Collection Policy.
     “Assignment of Mortgage” shall mean, as to each Loan secured by an interest
in real property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage or similar
security instrument and all other documents related to such Loan

2



--------------------------------------------------------------------------------



 



and to the applicable Pledgor and to grant a perfected lien thereon by the
applicable Pledgor in favor of the Administrative Agent, on behalf of the
Lenders, each such Assignment of Mortgage to be substantially in the form of
Exhibit 1 hereto.
     “Available Assets Collateral” shall mean all assets described in clause
(ii) of Section 2(b) relating to Available Assets (as defined in the Credit
Agreement) and described in clauses (a) through (d) of the definition thereof,
and all products and proceeds thereof of the type described in
Sections 2(b)(iii) and(iv).
     “CS International” shall have the meaning set forth in the recitals hereto.
     “Collateral Custodian” shall mean Wells Fargo, not in its individual
capacity, but solely as Collateral Custodian, its successor in interest pursuant
to Section 5(c) or such Person as shall have been appointed Collateral Custodian
pursuant to Section 5(e).
     “Collateral Custodian Fee” shall have the meaning set forth in
Section 5(d).
     “Collateral Custodian Termination Notice” shall have the meaning set forth
in Section 5(e).
     “Collateral Restrictions” shall have the meaning set forth in Section 7(j).
     “Control” shall have the meaning assigned to such term in Section 8-106 of
the UCC.
     “Core Collateral” shall mean that portion of the Pledged Collateral not
constituting Residual Collateral.
     “Credit and Collection Policy” shall mean the written credit policies and
procedures manual of the applicable Pledgors and the Servicer in the form
provided to the Administrative Agent pursuant to Section 4.26 of the Credit
Agreement, as it may be as amended or supplemented from time to time.
     “Custodian Pledged Collateral” shall mean any Core Collateral held by a
Pledgor that (a) constitutes Available Assets pursuant to clauses (a), (b),
(c) and (d) (in the case of clauses (c) and (d), only to the extent that any
such Collateral constitutes certificated securities) of the definition thereof
or (b) constitutes Capital Stock of a Material Pledged Subsidiary..
     “Entitlement Order” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Event of Default” shall have the meaning set forth in Section 15.
     “Excluded Collateral” shall mean the following: (a) Capital Stock of the
Initial Borrower held as treasury stock; (b) Margin Stock (other than any shares
of Capital Stock of the Healthcare REIT listed on a U.S. national securities
exchange or the NASDAQ Stock Market and which are held by a Pledgor); (c) any
lease, license, permit, contract or agreement or any property or assets subject
to any lease, license, permit, contract or agreement, if and for so long as a
grant of a Lien thereon under Credit Documents shall constitute or result in
(i) the

3



--------------------------------------------------------------------------------



 



abandonment, invalidation or unenforceability of any right, title or interest of
any Pledgor or Subsidiary therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, permit or
agreement (other than (x) to the extent that there would be no abandonment,
invalidation, unenforceability, breach or termination with the consent of, or by
the taking of any action solely by, any Pledgor or any of their respective
Affiliates that does not involve obtaining the consent or approval of any third
party or (y) to the extent that any such term would be rendered ineffective
pursuant to the UCC (including, without limitation, pursuant to Sections 9-406,
9-407, 9-408, or 9-409 of the UCC) of any relevant jurisdiction or other
Applicable Law including Insolvency Law (at such time as it may be applicable),
or principles of equity), provided that such lease, license, contract, permit or
agreement was not entered into in violation of the restrictions set forth in
Section 5.36 of the Credit Agreement; (d) any fixed or capital asset that is
subject to a Permitted Lien (as defined in clause (vii) of the definition of
“Permitted Lien” in the Credit Agreement) and so long as the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person (other
than the Initial Borrower and its Affiliates) as a condition to the creation of
any other Lien on such asset; and (e) any “intent to use” Trademark applications
for which a statement of use has not been filed (but only until such statement
is filed); provided, however, the term “Excluded Collateral” shall not include
any proceeds, products, substitutions or replacements of Excluded Collateral
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Collateral).
     “Excluded Foreign Subsidiary” shall mean any Subsidiary that is not a
Domestic Subsidiary (other than any fiscally transparent Subsidiary that is not
otherwise owned by an Excluded Foreign Subsidiary).
     “Excluded Foreign Subsidiary Voting Stock” shall mean the voting Capital
Stock of any Excluded Foreign Subsidiary. For the purposes of this definition,
“voting Capital Stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Capital Stock of such issuer entitled to
vote (within the meaning of United States Treasury Regulations § 1.956-2(c)(2)).
     “Funding III” shall have the meaning set forth in Section 10(h).
     “Funding VII” shall have the meaning set forth in Section 10(h).
     “Guarantor” shall have the meaning set forth in preamble.
     “Initial Borrower” shall have the meaning set forth in preamble.
     “Insurance Policy” shall mean with respect to any Asset, an insurance
policy covering liability and physical damage to or loss of the Related
Property.
     “Lender” or “Lenders” shall have the meaning set forth in preamble.
     “Loan” shall mean any loan that is identified on an Asset List, which loan
includes, without limitation, (i) the Required Asset Documents and Asset File,
and (ii) all right, title and interest of any Pledgor in and to the loan, any
Related Property and any contract rights associated with such loan.

4



--------------------------------------------------------------------------------



 



     “Loan Register” shall mean a register maintained by the Servicer with
respect each Noteless Loan on which the Servicer records (u) the Original
Principal Balance of each such Loan, (v) the name of the Obligor, (w) the
identification number of such Loan, (x) the date of origination of such Loan,
(y) the maturity date of such Loan and (z) the commitment amount of each lender
that is attributable to the Pledged Collateral.
     “Material Pledged Subsidiary” shall mean (a) CHR and CapitalSource Bank, in
each case, unless released by the Administrative Agent in accordance with the
Credit Agreement and (b) each Subsidiary of a Pledgor that from time to time is:
     (i) a Credit Party,
     (ii) a Domestic Securitization Note Subsidiary which owns any CapitalSource
Securitization Note included in Available Assets; and
     (iii) a Subsidiary which either (i) is the Domestic Real Property
Subsidiary referenced in clause (e) of the definition of Available Assets with
respect to any Real Property Owned that is included in the calculation of
Available Assets pursuant to such clause (e); (ii) is the Tier 1 Intermediate
Holdco referenced in clause (f) of the definition of Available Assets with
respect to any Real Property Owned that is included in the calculation of
Available Assets pursuant to such clause (f), or (iii) is the Tier 2
Intermediate Holdco referenced in clause (g) of the definition of Available
Assets with respect to any Real Property Owned that is included in the
calculation of Available Assets pursuant to such clause (g).
     “Material Pledged Subsidiary Capital Stock” means the Subsidiary Capital
Stock of each Material Pledged Subsidiary.
     “Noteless Loan” shall mean a Loan with respect to which the Underlying
Instruments do not require the Obligor to execute and deliver a promissory note
to evidence the indebtedness created under such Loan.
     “Obligor” shall mean with respect to any Asset, any Person or Persons
obligated to make payments pursuant to or with respect to such Asset, including
any guarantor thereof.
     “Original Principal Balance” shall mean the principal amount specified in
the promissory note, or, in the case of a Noteless Loan, the Loan Register.
     “Other Subsidiary” shall have the meaning set forth in Section 2(b).
     “Outstanding Asset Balance” shall mean with respect to any Asset at any
time, the sum of (a) the portion of all future Scheduled Payments becoming due
under or with respect to such Asset plus (b) any past due Scheduled Payments
with respect to such Asset.
     “Pledge Agreement” shall have the meaning set forth in preamble.
     “Pledged Capital Stock” shall have the meaning set forth in Section 2(b).
     “Pledged Collateral” shall have the meaning set forth in Section 2(a).

5



--------------------------------------------------------------------------------



 



     “Pledged Notes” shall have the meaning set forth in Section 2(b).
     “Pledgor” or “Pledgors” shall have the meaning set forth in preamble.
     “Proceeds” shall have the meaning assigned to such term in Section 9-102 of
the UCC.
     “QRS I” shall have the meaning set forth in Section 10(h).
     “Records” shall mean all documents relating to the Assets, including books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) executed in connection with the origination or acquisition of the
Pledged Collateral or maintained with respect to the Pledged Collateral and the
related Obligors in which any Pledgor or the Servicer have otherwise obtained an
interest.
     “Related Property” shall mean with respect to an Asset, any property or
other assets pledged as collateral to the applicable Pledgor to secure repayment
of such Asset, including all Proceeds from any sale or other disposition of such
property or other assets.
     “Related Security”: All of each Pledgor’s right, title and interest in and
to:
     (a) any Related Property securing an Asset and all recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files, Records, and the documents,
agreements, and instruments included in the Asset File or Records;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Asset, together with all UCC financing statements or similar filings signed by
an Obligor relating thereto;
     (e) other contract rights with respect to any Asset;
     (f) any hedging agreement and any payment from time to time due thereunder;
     (g) the Proceeds of each of the foregoing.
     “Required Asset Documents” shall mean with respect to (i) any Noteless Loan
identified as a Noteless Loan on the Asset Checklist, a copy of the related Loan
Register (together with a certificate of a Responsible Officer of the Servicer
certifying to the accuracy of such Loan Register as of the date such Loan is
included as a part of the Pledged Collateral), (ii) all Loans other than
Noteless Loans, the duly executed original of the promissory note and an
assignment (which may be by endorsement or allonge) of each such promissory note
to the applicable Pledgor and then the Administrative Agent, signed by an
officer of the applicable Persons, (iii) any Loan, any related loan agreement
and the Asset Checklist together with, to the extent set forth on the Asset
Checklist, duly executed (if applicable) originals or copies of each of any

6



--------------------------------------------------------------------------------



 



related participation agreement, acquisition agreement, subordination agreement,
intercreditor agreement, security agreements or similar instruments, UCC
financing statements, guarantee, or certificate of insurance, (iv) each Loan
secured by real property, an Assignment of Mortgage and (v) any Loan identified
as an Assigned Loan on the Asset Checklist, the duly executed original
assignment agreement; provided that with respect to any Assigned Loan, any of
the foregoing documents, other than any related promissory notes in the case of
Assigned Loans only, may be copies.
     “Residual Collateral” shall mean any Collateral described in Section 2(b)
that does not constitute (i) Material Pledged Subsidiary Capital Stock or
(ii) Available Assets Collateral.
     “Review Criteria” shall have the meaning set forth in Section 5(b).
     “Scheduled Payments” shall mean with respect to any Loan, each monthly,
quarterly, or annual payment of principal required to be made by the Obligor
thereof under the terms of such Loan; in all cases, excluding any payment in the
nature of, or constituting, interest.
     “Secured Obligations” shall have the meaning set forth in Section 3.
     “Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the UCC.
     “Security Entitlement” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Securities Intermediary” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Servicer” shall mean CapitalSource Finance LLC or any other Subsidiary of
the Initial Borrower as a servicer of Loans, individually or collectively, as
the context requires.
     “Subsidiary Capital Stock” shall have the meaning set forth in
Section 2(b).
     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Lenders’ security interest in any Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
     “Uncertificated Security” shall have the meaning assigned to such term in
Section 8-102 of the UCC.
     “Uncertificated Securities Available Assets” shall mean any Core Collateral
held by a Pledgor in the form of an Uncertificated Security that constitutes
(a) Available Assets pursuant to clause (d) of the definition thereof or
(b) CapitalSource Repurchased Securitization Notes.

7



--------------------------------------------------------------------------------



 



     “Underlying Instruments” shall mean the indenture, loan agreement, credit
agreement or other agreement pursuant to which a Loan has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Loan or of which the holders of such Loan are the
beneficiaries.
     “Unencumbered” shall mean with respect to a Loan or any other asset, that
such Loan or other asset is not subject to any Lien other than Permitted Liens
(for the purposes of this definition only, Permitted Liens shall not include any
Permitted Liens described in clause (xiii) of the definition of Permitted Liens
in the Credit Agreement).
     “Wells Fargo” shall have the meaning set forth in the preamble.
     (b) Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Pledge Agreement.
     (c) Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of this Pledge Agreement, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Administrative Agent) shall not be employed in the
interpretation hereof.
     2. Pledge.
     (a) Grant of Security Interest. To secure the payment or performance, as
the case may be, in full of the Secured Obligations (as defined in Section 3
hereof) owing by each Pledgor, whether at stated maturity, by acceleration or
otherwise, each Pledgor hereby pledges to the Administrative Agent, and grants
to the Administrative Agent a first priority security interest in the collateral
described in Section 2(b) (collectively, the “Pledged Collateral”) owned by such
Pledgor; provided, however, that in no event shall any portion of the Pledged
Collateral constituting Residual Collateral include Excluded Collateral;
provided further, that notwithstanding anything to the contrary herein, the
maximum liability under this Pledge Agreement and under the other Credit
Documents of each Pledgor shall not exceed an amount equal to the largest amount
that would not render such Pledgor’s obligations hereunder or thereunder subject
to avoidance under Section 548 of the U.S. Bankruptcy Code or any equivalent
provision of the law of any state to which the Pledgor would be subject with
respect to the Secured Obligations. The pledge and grant of a security interest
under this Section 2 does not constitute and is not intended to result in a
creation or an assumption by the Administrative Agent or any of the Lenders of
any obligation of the Pledgors or any other Person in connection with any or all
of the Pledged Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (a) the Pledgors shall remain
liable under the Pledged Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Pledge Agreement had not been executed, (b) the exercise by the Administrative
Agent, as agent for the Lenders, of any of its rights in the Collateral (other
than taking title thereto) shall not release any Pledgor from any of its duties
or obligations under the Pledged Collateral, and (c) none of the Administrative
Agent or the Lenders shall have any obligations or liability under the Pledged
Collateral by reason of this Pledge Agreement, nor

8



--------------------------------------------------------------------------------



 



shall the Administrative Agent or any Lender be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder or preserve any Pledgor’s
rights under this Pledge Agreement.
     (b) Description of Pledged Collateral.
     The Pledged Collateral is described as follows:
          (i) all right, title and interest of each Pledgor as a holder (whether
now or in the future) of (y) Capital Stock of any (A) Material Pledged
Subsidiary, and (B) other Subsidiary that is not a Material Pledged Subsidiary,
whether such Capital Stock is represented by a certificate or not, or acquired
hereafter or any warrants to purchase or depository shares or other rights in
respect of any such Capital Stock, (z) all shares of stock, membership interest
certificates, partnership certificates, other certificates, instruments or other
documents evidencing or representing the Capital Stock referred to in the
preceding clause (y) (the Pledged Collateral listed in clauses (y) and (z),
collectively, the “Subsidiary Capital Stock”); provided that in no event shall
more than 66% of the total outstanding Excluded Foreign Subsidiary Voting Stock
of any Excluded Foreign Subsidiary be required to be pledged hereunder.
          (ii) all right, title and interest of each Pledgor in any Unencumbered
Loans (including, without limitation, the CapitalSource Securitization Notes,
the CapitalSource Repurchased Securitization Notes and any debt securities of
the type referred to in clause (d) of the definition of Available Assets) ,
including, but not limited to, (x) all promissory notes, instruments or chattel
paper issued in connection with such Unencumbered Loans (whether now owned or
existing or owned or arising hereafter) and held by such Pledgor at any time
(the “Pledged Notes”), (y) any Capital Stock issued in connection with such
Unencumbered Loans and held by such Pledgor, whether such Capital Stock is
represented by a certificate or not, or any warrants to purchase or depository
shares or other rights in respect of any such Capital Stock, and (z) all shares
of stock, membership interest certificates, partnership certificates, other
certificates, instruments or other documents evidencing or representing the
Capital Stock referred to in the preceding clause (y) (the Pledged Collateral
listed in clauses (y) and (z) and together with the Subsidiary Capital Stock,
collectively, the “Pledged Capital Stock”)
          (iii) all right, title and interest of each Pledgor in and to all
present and future payments, Proceeds, dividends, distributions, instruments,
compensation, property, assets, interests and rights in connection with or
related to the Pledged Collateral of such Pledgor listed in clauses (i) through
(ii) above, and all monies due or to become due and payable to such Pledgor in
connection with or related to such collateral or otherwise paid, issued or
distributed from time to time in respect of or in exchange therefor, and any
certificate, instrument or other document evidencing or representing the same
(including, without limitation, all proceeds of dissolution or liquidation); and
          (iv) to the extent not covered by clauses (i) through (iii) above, all
Proceeds of all of the foregoing, of every kind, and all Proceeds of such
Proceeds.
               Without limiting the generality of the foregoing, it is hereby
specifically understood and agreed that a Pledgor may from time to time
hereafter pledge and deliver

9



--------------------------------------------------------------------------------



 



additional Capital Stock or promissory notes or other interests to the
Collateral Custodian as collateral security for the Secured Obligations. Upon
such pledge and delivery to the Collateral Custodian, such additional Capital
Stock or promissory notes or other interests shall be deemed to be part of the
Pledged Collateral of such Pledgor and shall be subject to the terms of this
Pledge Agreement whether or not Schedules 2(a) and (b) are amended to refer to
such additional Pledged Collateral.
     3. Security for Secured Obligations. The security interest created hereby
in the Pledged Collateral of each Pledgor constitutes continuing collateral
security for (i) in the case of the Pledgors other than CS International, the
Credit Party Obligations and (ii), in the case of CS International, to secure
the payment and performance of the Guaranteed Obligations (including, in the
case of the preceding clauses (i) and (ii), but not limited to, all expenses and
charges, legal and otherwise, incurred by the Administrative Agent and/or the
Lenders in collecting or enforcing any of the applicable Credit Party
Obligations or in realizing on or protecting any security therefor, including
without limitation the security granted hereunder, pursuant to Section 9.5 of
the Credit Agreement) and any fees, costs or expenses incurred by the Collateral
Custodian in connection with its collateral custodian activities pursuant to
this Pledge Agreement (including but not limited to, the Collateral Custodian
Fee) howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, whether now existing or
hereafter incurred (the “Secured Obligations”).
     4. Delivery of the Pledged Collateral; Perfection of Security Interest.
Each Pledgor hereby agrees that:
          (a) Delivery of Certificates and Instruments to Custodian. Such
Pledgor shall, or shall cause the Servicer, as applicable, to deliver the
Custodian Pledged Collateral to the Collateral Custodian (in each case, subject
to the limitations set forth in Section 2 above) (i) on or prior to January 15,
2009, all original shares of stock, membership interest certificates,
partnership certificates, other certificates, instruments, promissory notes and
other documents evidencing or representing the Core Collateral owned by such
Pledgor, (ii) on or prior to January 15, 2009, the Required Asset Documents
(including, but not limited to, an electronic file (in EXCEL or a comparable
format) that contains the related Asset List or that otherwise contains the
Asset identification number and the name of the Obligor with respect to each
related Asset) and the Asset Files with respect to all Loans included in the
Core Collateral, (iii) promptly upon the receipt thereof by or on behalf of a
Pledgor, all other original shares of stock, membership interest certificates,
partnership certificates, other certificates, instruments, promissory notes and
other documents constituting Core Collateral owned by a Pledgor, and
(iv) promptly upon the receipt of any additional Custodian Pledged Collateral by
or on behalf of a Pledgor, the Required Asset Documents (including, but not
limited to, an electronic file (in EXCEL or a comparable format) that contains
the related Asset List or that otherwise contains the Asset identification
number and the name of the Obligor with respect to each related Asset) and Asset
Files with respect to such additional Custodian Pledged Collateral. Prior to
delivery to the Collateral Custodian, all such original shares of stock,
membership interest certificates, partnership certificates, other certificates,
instruments, promissory notes and other documents constituting Pledged
Collateral of a Pledgor shall be held in trust by such Pledgor for the benefit
of the Administrative Agent pursuant hereto. All such original shares of stock,
membership interest certificates, partnership certificates, other certificates,
instruments, promissory notes and other

10



--------------------------------------------------------------------------------



 



documents shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit 4(a).
          (b) Additional Securities. If such Pledgor shall receive by virtue of
its being or having been the owner of any Core Collateral constituting
Subsidiary Capital Stock, any (i) shares of stock, membership interest
certificates, partnership certificates, other certificates, instruments or other
documents, including without limitation, any certificates, instruments or other
documents representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of Capital Stock, stock splits, spin-off or split-off,
promissory notes or other instruments; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Core Collateral or
otherwise; (iii) dividends paid in Capital Stock; or (iv) distributions of
Capital Stock or other equity interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then such Pledgor shall receive such certificate, instrument, option,
right or distribution in trust for the benefit of the Administrative Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Collateral Custodian, in the exact form received accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 4(a) attached hereto, to be held Collateral
Custodian, as Pledged Collateral and as further collateral security for the
Secured Obligations.
          (c) Financing Statements. Each Pledgor hereby authorizes the
Administrative Agent and the Collateral Custodian to prepare and file such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, including,
without limitation, any financing statement that describes the Pledged
Collateral as “all personal property” or “all assets” of such Pledgor or that
describes the Pledged Collateral in some other manner as the Administrative
Agent deems necessary or advisable. Each Pledgor shall also execute and deliver
to the Administrative Agent or, with respect to the Custodian Pledged
Collateral, the Collateral Custodian, as applicable, and/or file such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may request) and do all such other things as the
Administrative Agent may deem reasonably necessary or appropriate (i) to assure
to the Administrative Agent its security interests hereunder are perfected,
including such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC and any other personal property security legislation in the appropriate
jurisdictions, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. The Collateral Custodian shall not be under any obligation
to monitor the sufficiency of any financing statement or the need to file any
continuation statement in connection therewith. The Collateral Custodian shall
not be obligated to file any financing statement or continuation statement.

11



--------------------------------------------------------------------------------



 



          (d) Provisions Relating to Uncertificated Securities, Securities
Entitlements and Securities Accounts. With respect to any Uncertificated
Securities Available Assets, (a) not later than February 17, 2009 (or such later
date as may be permitted by the Administrative Agent), the applicable Securities
Intermediary shall enter into, an agreement with the Administrative Agent
granting Control to the Administrative Agent over such Uncertificated Securities
Available Assets , such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent and (b) the Administrative Agent shall
be entitled, upon the occurrence and during the continuance of an Event of
Default, to notify the applicable issuer of the Uncertificated Security or the
applicable Securities Intermediary that it should follow the instructions or the
Entitlement Orders, respectively, of the Administrative Agent and no longer
follow the instructions or the Entitlement Orders, respectively, of the
applicable Pledgor. Upon receipt by a Pledgor of notice from a Securities
Intermediary of its intent to terminate the Securities Account of such Pledgor
held by such Securities Intermediary, prior to the termination of such
Securities Account the Uncertificated Securities Available Assets in such
Securities Account shall be (i) transferred to a new Securities Account, upon
the request of the Administrative Agent, which shall be subject to a control
agreement as provided above or (ii) transferred to an account held by the
Administrative Agent (in which it will be held until a new Securities Account is
established).
     5. Collateral Custodian.
     (a) Designation of Collateral Custodian.
          (i) Initial Collateral Custodian. The role of collateral custodian
with respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 5(a).
          (ii) Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 5(e), the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.
     (b) Duties of Collateral Custodian.
          (i) Appointment. The Administrative Agent hereby appoints Wells Fargo
to act as Collateral Custodian, for the benefit of the Administrative Agent, as
agent for the Lenders. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.
          (ii) Duties. Until its removal pursuant to Section 5(e), the
Collateral Custodian shall perform on behalf of the Administrative Agent and the
Lenders, the following duties and obligations:
     (A) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by any Pledgor in accordance with the terms and
conditions of this Pledge Agreement, all for the benefit of the Lenders and
subject to the Lien thereon in favor of the Administrative Agent as agent for
the Lenders. Within five Business Days of its receipt of any Required Asset
Documents, the Collateral Custodian

12



--------------------------------------------------------------------------------



 



shall review such Required Asset Documents to confirm that (A) such Required
Asset Documents, to the extent indicated on the Asset Checklist, have been
executed and, on their face, have no missing or mutilated pages, (B) any UCC and
other filings (as set forth on the Asset Checklists) are contained in the Asset
File and have a file stamp set forth thereon, (C) a certificate of insurance (as
set forth on the Asset Checklist) is contained in the Asset File, and (D) the
related Original Principal Balance, Asset identification number and Obligor name
with respect to such Asset is referenced on the related Asset List and is not a
duplicate Asset (collectively, the “Review Criteria”). In order to facilitate
the foregoing review by the Collateral Custodian, in connection with each
delivery of Required Asset Documents hereunder to the Collateral Custodian, the
Servicer shall provide to the Collateral Custodian an electronic file (in EXCEL
or a comparable format) that contains the Asset Checklist and the related Asset
List that otherwise contains the Asset identification number, the Original
Principal Balance and the name of the Obligor with respect to each related
Asset. At the conclusion of such review, the Collateral Custodian shall deliver
a receipt in the form attached hereto as Exhibit 5(b). The Servicer and the
related Pledgor shall use commercially reasonable efforts to correct any
non-compliance with a Review Criteria identified on such receipt. Two times each
calendar month, the Collateral Custodian shall deliver to the Servicer and the
Administrative Agent an exception report identifying, with particularity, each
Asset and each of the applicable Review Criteria that such Asset fails to
satisfy. In addition, if requested in writing by the Servicer and approved by
the Administrative Agent or as otherwise directed by the Administrative Agent
within ten Business Days of the Collateral Custodian’s delivery of such
exception report, the Collateral Custodian shall return any Asset which fails to
satisfy a Review Criteria to the applicable Person. Other than the foregoing,
the Collateral Custodian shall not have any responsibility for reviewing any
Required Asset Documents.
     (B) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Lenders; provided that the Collateral Custodian
makes no representations as to the existence, perfection or priority of any Lien
on the Required Asset Documents or the instruments therein; and provided further
that, the Collateral Custodian’s duties as agent shall be limited to those
expressly contemplated herein.
     (C) All Required Asset Documents kept by the Collateral Custodian shall be
kept in fire resistant vaults, rooms or cabinets at the locations specified on
Schedule 5(b) attached hereto, or at such other office as shall be specified to
the Administrative Agent by the Collateral Custodian in a written notice
delivered at least forty-five (45) days prior to such change. All Required Asset
Documents shall be electronically tracked and maintained in such a manner so as
to permit retrieval and access. All notes and Loan Registers included in the
Pledged Collateral shall be clearly electronically or physically segregated from
any other documents or instruments maintained by the Collateral Custodian. At
the reasonable request of the Administrative Agent, the Initial Borrower shall
promptly (and in any event within ten (10) Business Days) deliver to the
Administrative Agent copies of all Asset Files that have not been segregated.

13



--------------------------------------------------------------------------------



 



     (D) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar collateral
that it holds as collateral custodian.
     (c) Merger or Consolidation.
     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Pledge Agreement without
further act of any of the parties to this Pledge Agreement.
     (d) Collateral Custodian Compensation.
     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a custodial fee (the “Collateral
Custodian Fee”) pursuant to a separate fee letter with the Servicer. The
Collateral Custodian’s entitlement to receive the Collateral Custodian Fee shall
cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 5(e) or (ii) the termination of this Pledge Agreement.
     (e) Collateral Custodian Removal.
     The Collateral Custodian may be removed, with cause (or, following the
occurrence and during the continuance of a Default or Event of Default, without
cause), by the Administrative Agent by notice given in writing to the Collateral
Custodian (the “Collateral Custodian Termination Notice”); provided that,
notwithstanding its receipt of a Collateral Custodian Termination Notice, the
Collateral Custodian shall continue to act in such capacity until a successor
Collateral Custodian has been appointed, has agreed to act as Collateral
Custodian hereunder, and has received all Required Asset Documents held by the
previous Collateral Custodian.
     (f) Limitation on Liability.
     (i) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram, electronic mail or other document delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
any designated officer of the Administrative Agent.
     (ii) The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

14



--------------------------------------------------------------------------------



 



     (iii) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of its
negligent performance of its duties in taking and retaining custody of the
Required Asset Documents.
     (iv) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Pledge Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Custodian Pledged Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Pledge Agreement) of
any of the Custodian Pledged Collateral. The Collateral Custodian shall not be
obligated to take any legal action hereunder that might in its judgment involve
any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.
     (v) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Pledge Agreement and no covenants or obligations shall be implied in this Pledge
Agreement against the Collateral Custodian.
     (vi) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (vii) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Custodian Pledged Collateral.
     (viii) The Collateral Custodian shall be under no responsibility or duty
with respect to the disposition of any Asset Files while such Asset Files are
not in its possession.
     (ix) The Collateral Custodian may rely upon the validity of documents
delivered to it, without investigation as to their authenticity or legal
effectiveness,.
     (x) The Collateral Custodian shall not be responsible to the Pledgors, the
Administrative Agent, the Servicer or any other party for recitals, statements
or warranties or representations of the Pledgors contained herein or in any
document, or be bound to ascertain or inquire as to the performance or
observance of any of the terms of this Pledge Agreement or any other agreement
on the part of any party, except as may otherwise be specifically set forth
herein.
     (xi) The Collateral Custodian is authorized, in its sole discretion, to
disregard any and all notices or instructions given by any other party hereto or
by any other person, firm or corporation, except only such notices or
instructions as are herein provided for and orders or process of any court
entered or issued with or without jurisdiction. If any

15



--------------------------------------------------------------------------------



 



property subject hereto is at any time attached, garnished or levied upon under
any court order or in case the payment, assignment, transfer, conveyance or
delivery of any such property shall be stayed or enjoined by any court order, or
in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part hereof, then and in any of such events the
Collateral Custodian is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree with which it is advised by
legal counsel of its own choosing is binding upon it, and if it complies with
any such order, writ, judgment or decree it shall not be liable to any other
party hereto or to any other person, firm or corporation by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.
     (xii) The Initial Borrower shall indemnify and hold the Collateral
Custodian harmless from and against all claims, liabilities, damages, losses,
fees (including reasonable out-of-pocket attorney’s fees and expenses) and costs
and expenses incurred by the Collateral Custodian as a result of the entering
into and performance of its duties hereunder, unless such claims, liabilities,
damages, loss, fees, costs and expenses shall arise from the Collateral
Custodian’s gross negligence or willful misconduct. The Collateral Custodian’s
rights to indemnification shall survive the termination of this Pledge
Agreement.
     (g) The Collateral Custodian Not to Resign.
     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except for the failure of the Servicer to pay the
Collateral Custodian Fee or upon the Collateral Custodian’s determination that
(i) the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law. Any such determination permitting the resignation of the
Collateral Custodian shall be evidenced by an opinion of counsel, in form and
substance satisfactory to the Administrative Agent in its sole discretion, to
such effect delivered to the Administrative Agent. No such resignation shall
become effective until a successor Collateral Custodian shall have assumed the
responsibilities and obligations of the Collateral Custodian hereunder.
     (h) Release of Documents.
          (i) Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Custodian Pledged Collateral, the
Collateral Custodian is hereby authorized (unless and until such authorization
is revoked by the Administrative Agent), upon written receipt from the Servicer
of a request for release of documents and receipt in the form annexed hereto as
Exhibit 5(h) to release to the Servicer the related Required Asset Documents or
the documents set forth in such request and receipt to the Servicer. All
documents so released to the Servicer shall be held by the Servicer in trust for
the benefit of the Administrative Agent in accordance with the terms of this
Pledge Agreement. The Servicer shall return to the Collateral Custodian the
Required Asset Documents or other such documents (i) immediately upon the
request of the Administrative Agent, or (ii) when the Servicer’s need therefor
in connection with such foreclosure or servicing no longer exists, unless the
Asset shall

16



--------------------------------------------------------------------------------



 



be liquidated, in which case, upon receipt of an additional request for release
of documents and receipt certifying such liquidation from the Servicer to the
Collateral Custodian in the form annexed hereto as Exhibit 5(h), the Servicer’s
request and receipt submitted pursuant to the first sentence of this subsection
shall be released by the Collateral Custodian to the Servicer.
          (ii) Limitation on Release. The foregoing provision respecting release
to the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than fifteen (15) Assets at the time being serviced by the Servicer
under this Pledge Agreement. Any additional Required Asset Documents or
documents requested to be released by the Servicer may be released only upon
written authorization of the Administrative Agent. The Collateral Custodian
shall not be required to track the number of files released to the Servicer at
any one time, but shall identify such files on the exception report. The
limitations of this paragraph shall not apply to the release of Required Asset
Documents to the Servicer pursuant to the immediately succeeding subsection.
          (iii) Release. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit 5(h), the Collateral Custodian shall promptly release the
related Required Asset Documents to the Servicer.
     (i) Return of Required Asset Documents.
     Any Pledgor or the Servicer may, without the prior consent of the
Administrative Agent, require that the Collateral Custodian return each Required
Asset Document or other Custodian Pledged Collateral (a) delivered to the
Collateral Custodian in error, (b) that is required to be redelivered to such
Pledgor in connection with the termination of this Pledge Agreement or as (c) as
otherwise permitted by Section 8.11 of the Credit Agreement, in each case by
submitting to the Collateral Custodian (with a copy to the Administrative Agent)
a written request in the form of Exhibit 5(h) hereto (signed by such Pledgor or
the Servicer, as applicable) specifying the Collateral to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Pledge Agreement being relied upon for such
release). The Collateral Custodian shall upon its receipt of each such request
for return executed by such Pledgor, the Administrative Agent or the Servicer,
promptly, but in any event within five Business Days, return the Required Asset
Documents so requested to such Pledgor or the Servicer, as applicable.
     (j) Access to Certain Documentation and Information Regarding the
Collateral; Audits.
     The Collateral Custodian shall provide to the Administrative Agent access
to the Required Asset Documents and all other documentation regarding the
Custodian Pledged Collateral including in such cases where the Administrative
Agent is required in connection with the enforcement of the rights or interests
of the Lenders, or by applicable statutes or regulations, to review such
documentation, such access being afforded without charge but only (i) upon

17



--------------------------------------------------------------------------------



 



reasonable prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and Collateral Custodian’s normal security and
confidentiality procedures. At the discretion of the Administrative Agent, the
Administrative Agent may, at the Pledgors’ expense, review the Servicer’s
collection and administration of the Custodian Pledged Collateral in order to
assess compliance by the Servicer with the Credit and Collection Policy, as well
as with this Pledge Agreement and may conduct an audit of the Custodian Pledged
Collateral and Required Asset Documents in conjunction with such a review;
provided that such review shall be no more frequent than once each Fiscal Year
so long as no Default or Event of Default shall have occurred and be continuing,
and as often as may reasonably be desired in the event that a Default or an
Event of Default shall have occurred and be continuing.. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.
Without limiting the foregoing provisions of this Section 5(j), from time to
time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the Servicer’s expense, a review of the
Required Asset Documents and all other documentation regarding the Custodian
Pledged Collateral; provided that such review shall be no more frequent than
once each Fiscal Year so long as no Default or Event of Default shall have
occurred and be continuing, and as often as may reasonably be desired in the
event that a Default or an Event of Default shall have occurred and be
continuing.
     (k) Security Interest. If the Collateral Custodian has or subsequently
obtains by agreement, operation of law, or otherwise a security interest in any
of the Custodian Pledged Collateral, the Collateral Custodian agrees that such
security interest shall be subordinated to the security interest of the
Administrative Agent.
     6. Intentionally Omitted.
     7. Representations and Warranties of Pledgors. Each Pledgor hereby
represents and warrants to the Administrative Agent, for the benefit of the
Lenders, that so long as any of the Secured Obligations remain outstanding or
any Credit Document is in effect, and until all of the Commitments shall have
been terminated:
          (a) Pledgor’s Legal Status. As of the date hereof, (a) such Pledgor is
an organization, as set forth on Schedule 7(a) attached hereto; (b) such
organization is of the type, and is organized in the jurisdiction, set forth on
Schedule 7(a) attached hereto; and (c) Schedule 7(a) hereto sets forth such
Pledgor’s organizational identification number or states that such Pledgor has
none.
          (b) Pledgor’s Legal Name. As of the date hereof, such Pledgor’s exact
legal name is that set forth on Schedule 7(a) attached hereto and on the
signature page hereof.
          (c) Intentionally Omitted.
          (d) Asset Files and Checklist. Other than exceptions noted (which such
exceptions shall not in the aggregate be material) in any receipt delivered by
the Custodian pursuant to Section 5(b), the Asset Files and Asset Checklist in
respect of any Core Collateral are true, complete and correct in all material
respects.

18



--------------------------------------------------------------------------------



 



          (e) Authority; Binding Obligation; No Conflict. Such Pledgor has full
power and authority to execute, deliver and perform its obligations in
accordance with the terms of this Pledge Agreement and to grant to the
Administrative Agent the security interest in the Core Collateral of such
Pledgor pursuant hereto, without the consent or approval of any other Person
other than any consent or approval which has been obtained and is in full force
and effect. This Pledge Agreement has been duly authorized, executed and
delivered by such Pledgor and is the legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws or equitable principles relating to or limiting
creditors’ rights generally. The granting to the Administrative Agent of the
security interest in the Core Collateral of such Pledgor hereunder does not and
will not, with or without the passage of time and/or the giving of notice
(a) result in the existence or imposition of any Lien nor obligate such Pledgor
to create any Lien (other than such security interest) in favor of any Person
over all or any of its assets; (b) violate or result in a default under, or give
rise to a right of termination, amendment or modification of any agreement,
mortgage, bond or other instrument to which such Pledgor is a party or which is
binding upon such Pledgor or any of its assets; (c) violate such Pledgor’s
certificate of incorporation, partnership agreement, limited liability company
agreement, operating agreement, by-laws or other organizational or charter
documents; or (d) violate any law, regulation or judicial order binding on such
Pledgor or any of the Core Collateral of such Pledgor.
          (f) Title to Collateral. The Pledged Collateral of such Pledgor is
owned by such Pledgor free and clear of any Lien, except for Permitted Liens.
Such Pledgor has not filed or consented to the filing and has no knowledge of
the filing of any financing statement or analogous document under the UCC or any
other applicable laws covering any Pledged Collateral of such Pledgor, except,
in each case, for Permitted Liens. There exists no “adverse claim” within the
meaning of Section 8-102 of the UCC with respect to the Core Collateral of such
Pledgor. None of the Pledged Notes or Loan Registers, as applicable, that
constitute or evidence Core Collateral has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any person other
than the Administrative Agent.
          (g) Pledged Collateral. As of the date hereof, set forth on Schedules
2(a) and (b) attached hereto are complete and accurate lists and descriptions of
all the Pledged Collateral of such Pledgor constituting Core Collateral or
Subsidiary Capital Stock. All of the Subsidiary Capital Stock, attributable to
any Pledgor, is registered in the name of the applicable Pledgor.
          (h) Percentage Ownership. As of the date hereof, the Subsidiary
Capital Stock pledged by such Pledgor hereunder and listed on (i) Part A of
Schedule 2(b) constitutes all of the Subsidiary Capital Stock of Material
Pledged Subsidiaries owned by such Pledgor and (ii) Part B of Schedule 2(b)
constitutes all of the Subsidiary Capital Stock of other Subsidiaries owned by
such Pledgor that are not Material Pledged Subsidiaries (or, in the case of
Excluded Foreign Subsidiary Voting Stock, 66% of the outstanding Excluded
Foreign Subsidiary Voting Stock of such Subsidiary).
          (i) Due Authorization, Etc., of Capital Stock; Not Margin Stock. As of
the date hereof, the Material Pledged Subsidiary Capital Stock held by such
Pledgor listed on Schedule 2(b) attached hereto have been duly authorized and
validly issued and are fully paid

19



--------------------------------------------------------------------------------



 



and non-assessable (if such issuer is a corporation) and are not subject to any
options to purchase or any preemptive or similar rights of any Person (other
than the Initial Borrower or any Subsidiary in respect of which a Purpose
Statement on Federal Reserve Form FR U-1 has been provided). None of the Pledged
Capital Stock of such Pledgor constitutes Margin Stock (other than any shares of
Capital Stock of the Healthcare REIT listed on a U.S. national securities
exchange or the NASDAQ Stock Market and which are held by a Pledgor); provided,
that in the event the Capital Stock of Healthcare REIT becomes Margin Stock,
such Capital Stock shall cease to be Pledged Capital Stock until such time as a
Purpose Statement on Federal Reserve Form FR U-1 has been provided (unless such
Pledged Capital Stock has otherwise been released from the Pledged Collateral);
and provided further that the Initial Borrower shall deliver to the
Administrative Agent not less than thirty (30) days’ written notice of the
anticipated effective date of any registration statement in connection with the
listing of any shares of the Capital Stock of Healthcare REIT on a U.S. national
securities exchange or the NASDAQ Stock Market. All Pledged Notes issued by any
Subsidiary or Affiliate of any Pledgor have been, and to the extent that any
Pledged Note is hereafter issued, such Pledged Note will be, upon such issuance,
duly and validly issued by such issuer. All Pledged Notes and the Underlying
Instruments of Noteless Loans are the legal, valid and binding obligation of the
issuer thereof.
          (j) Required Consents. Except as may be required in connection with
any disposition of any portion of the Pledged Collateral of such Pledgor by laws
affecting the offering and sale of securities generally, filings required under
the UCC and those that have been obtained prior to the date hereof, no consent
of any Person (including, without limitation, partners, shareholders or
creditors of such Pledgor or of any subsidiary of such Pledgor) and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental instrumentality is
required in connection with (i) the execution, delivery, performance, validity
or enforceability of this Pledge Agreement, (ii) the perfection or maintenance
of the security interest created hereby (including the first priority nature of
such security interest) or (iii) subject to (x) any consent required by
regulations of the Federal Deposit Insurance Corporation or the California
Department of Financial Institutions in the case of any Capital Stock of a
CapitalSource Bank Entity, (y) assignment restrictions applicable to any Loan
and (z) change of control or similar restrictions (the “Collateral
Restrictions”) arising under securitizations or indebtedness of Subsidiaries
that are not Credit Parties, the exercise by the Administrative Agent of the
rights provided for in this Pledge Agreement in respect of the Core Collateral
(including, without limitation, any sale or other disposition of any Pledged
Collateral by the Administrative Agent). Schedule 7(j) contains as of the end of
each Fiscal Quarter (commencing on the Fiscal Quarter ending March 31, 2009),
all Collateral Restrictions arising under securitizations or Indebtedness of
Material Subsidiaries. With respect to any Fiscal Quarter, Schedule 7(j) may be
updated from time to time by the Borrower prior to the end of such Fiscal
Quarter.
          (k) Nature of Security Interest.
          (i) Upon the delivery of the certificated Core Collateral held by such
Pledgor to the Collateral Custodian, as applicable, endorsed to the Collateral
Custodian, as applicable, or in blank, the pledge of the certificated Core
Collateral pursuant to this Pledge Agreement creates a valid and perfected first
priority security interest in all of the certificated Core Collateral,

20



--------------------------------------------------------------------------------



 



securing the prompt and complete payment, performance and observance of the
Secured Obligations.
          (ii) When UCC financing statements or other appropriate filings,
recordings or registrations containing a description of the Pledged Collateral
of such Pledgor have been filed in the appropriate governmental, municipal or
other office of such Pledgor’s jurisdiction of organization, which are all the
filings, recordings and registrations necessary to perfect the security interest
in favor of the Administrative Agent in respect of all Pledged Collateral of
such Pledgor in which the security interest may be perfected by filing,
recording or registration in the United States, no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
any such jurisdiction, except as provided under applicable law.
          (l) Amendment to Limited Liability Company Agreement. Except to the
extent not permitted pursuant to the terms of any securitization or other
indebtedness of a Subsidiary that is not a Credit Party set forth on
Schedule 7(l) attached hereto, the operating agreement or limited liability
company agreement of each Material Pledged Subsidiary, the Capital Stock of
which is being pledged hereunder that is a limited liability company has been
amended to include the provisions set forth in Exhibit 7(l) attached hereto;
provided, that such Pledgor shall not be required to amend such agreements prior
to January 15, 2009.
     8. Representations and Warranties of the Collateral Custodian.
     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:
          (a) Organization and Corporate Power. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Pledge Agreement.
          (b) Due Authorization. The execution and delivery of this Pledge
Agreement and the consummation of the transactions provided for herein have been
duly authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.
          (c) No Conflict. The execution and delivery of this Pledge Agreement,
the performance of the transactions contemplated hereby and the fulfillment of
the terms hereof will not conflict with, result in any breach of any of the
material terms and provisions of, or constitute (with or without notice or lapse
of time or both) a default under any indenture, contract, agreement, mortgage,
deed of trust, or other instrument to which the Collateral Custodian is a party
or by which it or any of its property is bound.
          (d) No Violation. The execution and delivery of this Pledge Agreement,
the performance of the transactions contemplated hereby and the fulfillment of
the terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
          (e) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian,

21



--------------------------------------------------------------------------------



 



required in connection with the execution and delivery of this Pledge Agreement,
the performance by the Collateral Custodian of the transactions contemplated
hereby and the fulfillment by the Collateral Custodian of the terms hereof have
been obtained.
          (f) Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Insolvency Laws and general principles of equity
(whether considered in a suit at law or in equity).
     9. Representations and Warranties of Servicer
     The Servicer represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing limited liability company in good standing under the laws of Delaware.
It has full corporate power, authority and legal right to execute, deliver and
perform its obligations as Servicer under this Pledge Agreement.
          (b) Due Authorization. The execution and delivery of this Pledge
Agreement and the consummation of the transactions provided for herein have been
duly authorized by all necessary limited liability company action on its part.
          (c) No Conflict. The execution and delivery of this Pledge Agreement,
the performance of the transactions contemplated hereby and the fulfillment of
the terms hereof will not conflict with, result in any breach of any of the
material terms and provisions of, or constitute (with or without notice or lapse
of time or both) a default under any indenture, contract, agreement, mortgage,
deed of trust, or other instrument to which the Servicer is a party or by which
it or any of its property is bound.
          (d) No Violation. The execution and delivery of this Pledge Agreement,
the performance of the transactions contemplated hereby and the fulfillment of
the terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
          (e) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Servicer, required in connection with the execution and delivery of this
Pledge Agreement, the performance by the Servicer of the transactions
contemplated hereby and the fulfillment by the Servicer of the terms hereof have
been obtained.
          (f) Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity).
          (g) Reports Accurate. All written and electronic information,
exhibits, financial statements, documents, books, records or reports furnished
by the Servicer to the Administrative Agent or the Collateral Custodian in
connection with this Pledge Agreement are accurate, true and correct in all
material respects.

22



--------------------------------------------------------------------------------



 



          (h) Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to the
origination, underwriting and servicing of the Assets.
     10. Covenants. Each Pledgor hereby covenants and agrees, that so long as
any of the Secured Obligations (other than unasserted contingent indemnification
obligations) remain outstanding or any Credit Document is in effect, and until
all of the Commitments shall have been terminated, as follows:
          (a) Pledgor’s Legal Status. Except for the changes described on
Schedule 10(a), not without providing at least 10 Business Days (or such shorter
period as the Administrative Agent may approve) prior written notice to the
Administrative Agent, such Pledgor shall not change its type of organization,
jurisdiction of organization or other legal structure in a manner that would
affect the accuracy of any information included on the financing statement of
any Pledgor.
          (b) Pledgor’s Name. Except for the changes described on Schedule
10(a),without providing at least 10 Business Days (or such shorter period as the
Administrative Agent may approve) prior written notice to the Administrative
Agent, such Pledgor shall not change its name.
          (c) Pledgor’s Organizational Number. Without providing at least 10
Business Days (or such shorter period as the Administrative Agent may approve)
prior written notice to the Administrative Agent, such Pledgor shall not change
its organizational identification number if it has one.
          (d) Amendments to LLC Agreements. Except to the extent not permitted
pursuant to the terms of any securitization or other indebtedness of a
Subsidiary that is not a Credit Party set forth on Schedule 7(l) attached
hereto, such Pledgor shall cause the operating agreement or limited liability
company agreement of each of such Pledgor’s Material Pledged Subsidiaries that
is a limited liability company, (i) the Capital Stock of which is being pledged
hereunder prior to January 1, 2009 to be amended on or before January 15, 2009
and (ii) the Capital Stock of which is pledged hereunder on or after January 15,
2009 to be amended on or before the date of such pledge, in each case to include
the provisions set forth in Exhibit 7(l) attached hereto. Such Pledgor shall
deliver to the Administrative Agent, on or before January 15, 2009 for
Subsidiaries described in clause (i) above and on or before the date of the
pledge for Subsidiaries described in clause (ii) above, such amended operating
or limited liability company agreement certified by a Responsible Officer (or
other duly authorized officer) of such Pledgor to be true, correct and in effect
as of such date.
          (e) Taxes. Such Pledgor shall pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be,
(subject, where applicable, to specified grace periods) all taxes, assessments,
governmental charges and levies upon the Pledged Collateral of such Pledgor or
incurred in connection with the Pledged Collateral of such Pledgor or in
connection with this Pledge Agreement, other than such taxes, assessments,
governmental charges and levies (i) currently being contested in good faith by
appropriate proceedings, (ii) for which reserves in conformity with GAAP with
respect thereto have been

23



--------------------------------------------------------------------------------



 



provided on the books of such Pledgor and (iii) for which no Liens have attached
as security therefor.
          (f) Title to Collateral. Except for the security interest herein
granted and Permitted Liens, such Pledgor shall be the owner of its Pledged
Collateral free from any Lien, and such Pledgor, at its sole cost and expense,
shall defend the same against all claims and demands of all Persons at any time
claiming the same or any interests therein adverse to the Administrative Agent.
          (g) Preservation of Pledged Collateral. Such Pledgor shall, except for
dispositions and intercompany transactions permitted under the Credit Agreement,
preserve and keep in full force and effect its interests in the Pledged
Collateral in a manner consistent with prudent industry practice, or, where
applicable, its Credit and Collection Policy, and defend, at its sole expense,
the title to the Pledged Collateral and any part of the Pledged Collateral and
following the occurrence and during the continuance of a Default or Event of
Default to cooperate fully with the Administrative Agent’s and Collateral
Custodian’s efforts to preserve the Pledged Collateral and to take such actions
to preserve the Pledged Collateral as the Administrative Agent may reasonably
request.
          (h) Amendments to Securitization and Other Documents. Such Pledgor
shall use commercially reasonable efforts to amend, no later than January 30,
2009, the transaction documents and/or organizational documents related to each
of the following Material Pledged Subsidiaries: (A) CSE QRS Funding I, LLC (“QRS
I”), (B) CapitalSource Funding III, LLC (“Funding III”), (C) CS Funding VII
Depositor LLC (“Funding VII”) and (D) CapitalSource Real Estate Loan LLC, 2007-A
(“2007-A”) as may be necessary to (i) ensure that the Capital Stock of any
Domestic Securitization Note Subsidiary does not constitute Excluded Collateral
and (ii) permit the Administrative Agent or Collateral Custodian, as applicable,
exercise any remedies (including, without limitation, foreclosure) specified and
by law (including, without limitation, the UCC) or specified in any security
documents or other transaction documents related to such Material Pledged
Subsidiary.
          (i) Covered Entities. Notwithstanding anything to the contrary herein,
it is hereby acknowledged that with respect to Pledged Collateral consisting of
Capital Stock of any “Covered Entity” (as defined in either clause (a) or clause
(b) of the definition below), the exercise of certain of its remedies set forth
in this Pledge Agreement related to such Capital Stock (1) may require prior
compliance with, or may not be permitted by, the terms of the LLC Agreement of
the respective Covered Entity as in effect on December 26, 2008 and therefore
exercising any such remedy could be subject to compliance with those terms and
(2) would cause a default or similar event pursuant to one or more agreements in
effect as of December 24, 2008 that are material to such Covered Entity to the
extent that a termination event arises from the change of control and is not
waived by the administrative agent or is not modified in accordance with the
obligations in Section 10(h). “Covered Entity” means (a) for purposes of clause
(1) above, Funding III, QRS I, CapitalSource Commercial Loan LLC, 2006-1,
CapitalSource Commercial Loan LLC, 2006-2, CapitalSource Commercial Loan LLC,
2007-1, CapitalSource Commercial Loan LLC, 2007-2, Funding VII, CapitalSource
Funding VIII LLC, CapitalSource Real Estate Loan LLC, 2006-A, and 2007-A , and
(b) for purpose of clause (2) above, Funding VII, 2007-A and CS Capital Advisors
LLC.

24



--------------------------------------------------------------------------------



 



          (j) Voting Rights. After the occurrence and during the continuance of
an Event of Default, such Pledgor shall not vote, consent, waive or ratify any
action taken, that would violate or be inconsistent with any of the terms and
provisions of this Pledge Agreement, or any of the other Credit Documents or
that would materially impair the position or interest of the Administrative
Agent in the Pledged Collateral or dilute the Pledged Collateral, for its
benefit and the benefit of the other Lenders, under this Pledge Agreement.
          (k) Distributions. After the occurrence and during the continuance of
an Event of Default and upon the request of the Administrative Agent, such
Pledgor shall cease to have the right to receive any dividend or distribution or
other benefit with respect to the Pledged Collateral and any such dividend,
distribution or other benefit received by such Pledgor shall be received in
trust for the benefit of the Administrative Agent pursuant to Section 17(e)(ii).
Except as provided herein or in the other Credit Documents, Pledgors shall be
entitled to retain all distributions received by them from time to time with
respect to the Pledged Collateral.
          (l) Joinder. Such Pledgor consents to the exercise of the rights and
remedies of the Administrative Agent pursuant to the terms of this Pledge
Agreement and after the occurrence and during the continuance of an Event of
Default, to the admission of the Administrative Agent (and its assigns or
designee) as a member, partner or stockholder of any Subsidiary of such Pledgor
the Pledged Collateral of which has been pledged pursuant to this Pledge
Agreement upon the Administrative Agent’s acquisition of any of the Pledged
Collateral pursuant to the terms of this Pledge Agreement, with all of the
rights and powers of a member, partner or stockholder, as the case may be.
          (m) Amendments. Except for restrictions existing on the date hereof
and actions following the date hereof that, in each case, are not prohibited by
Section 5.36 of the Credit Agreement, such Pledgor shall not make or consent to
any amendment or other modification or waiver with respect to any of the Pledged
Collateral of such Pledgor or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral.
          (n) Compliance with Securities Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, such Pledgor shall file all
reports and other information now or hereafter required to be filed by such
Pledgor with the United States Securities and Exchange Commission and any other
state, federal or foreign agency in connection with the ownership of the Pledged
Collateral of such Pledgor.
          (o) Collateral Custodian. Except as otherwise permitted by this Pledge
Agreement, such Pledgor shall not cause, and shall use commercially reasonable
efforts to cause the Custodian not to permit any Pledged Collateral that is or
at any time becomes subject to a custodial arrangement with the Collateral
Custodian to be held by any Person other than the Collateral Custodian or the
Administrative Agent.
          (p) Schedules Update. Concurrently with the delivery to the
Administrative Agent of any Compliance Certificate pursuant to the Credit
Agreement, such Pledgor shall deliver to the Administrative Agent updated
Schedules 2(a), 2(b) and 7(a), as applicable, reflecting any additional
information since the prior date on which such Schedules were delivered to the
Administrative Agent.

25



--------------------------------------------------------------------------------



 



          (q) Joinder. The Initial Borrower and such Pledgor, as applicable,
shall cause each Subsidiary which, from time to time, after the date hereof,
shall be required pursuant to the provisions of the Credit Agreement, or for
which the Initial Borrower shall determine advisable on a voluntary basis, to
grant a first priority perfected security interest in any of its assets to the
Administrative Agent, by promptly executing a joinder to this Pledge Agreement
in form and substance reasonably satisfactory to the Administrative Agent and
any additional documents, instruments or agreements consistent with the
requirements hereof as the Administrative Agent shall reasonably request. Upon
execution and delivery of such joinder, such Subsidiary shall constitute an
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named an Pledgor herein. The execution and delivery of such joinder
agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Pledge
Agreement.
          (r) Further Assurances. Such Pledgor will, from time to time, at its
expense, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary, or that the Administrative Agent
may request, in order to perfect and protect any security interest granted or
purported to be granted hereby by such Pledgor or to enable the Administrative
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Pledged Collateral of such Pledgor; provided, however, that so long as no
Event of Default shall have occurred and be continuing, the perfection
obligations with respect to Residual Collateral of the Pledgors pursuant to this
Pledge Agreement shall be limited to such actions as are necessary or desirable
to perfect security interests by the filing of a financing statement in the
jurisdiction of each Pledgor’s location (as defined in §9-307 of the UCC)..
     11. Covenants of the Collateral Custodian
     (b) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (c) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a material adverse effect.
     (d) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Asset Documents to be released to (i) the Servicer in
connection with the servicing of such Required Asset Documents or (ii) to a
Pledgor pursuant to Section 5(i).
     (e) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

26



--------------------------------------------------------------------------------



 



     (f) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee without the prior written
approval of the Administrative Agent.
     12. Covenants of Servicer
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Pledged Collateral
or any part thereof.
     (b) Obligations and Compliance with Pledged Collateral. The Servicer will
duly fulfill and comply with all its obligations under this Agreement in
connection with each Pledged Collateral.
     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Pledged Collateral from the location referred to in Section 26, or change the
jurisdiction of its formation, or (y) move, or consent to the Pledged Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the date hereof, unless the Servicer has given at least thirty
(30) days’ written notice to the Administrative Agent and all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent as agent for
the Secured Parties in the Pledged Collateral have been taken.
     13. Power of Attorney for Perfection of Liens. Each Pledgor hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Pledgor’s attorney-in-fact with full power and for the limited purpose to file
any financing statements, or amendments and supplements to financing statements,
continuation financing statements, notices or any similar documents which in the
Administrative Agent’s discretion would be necessary or appropriate in order to
perfect, maintain perfection of, preserve or protect the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as any of the Secured Obligations remain
outstanding or any Credit Document is in effect, and until all of the
Commitments shall have been terminated. In the event for any reason the law of
any jurisdiction other than New York becomes or is applicable to the Pledged
Collateral of any Pledgor or any part thereof, or to any of the Secured
Obligations, such Pledgor agrees to execute and deliver all such instruments and
to do all such other things as the Administrative Agent in its sole discretion
reasonably deems necessary or appropriate to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if a Pledgor shall fail to do so promptly upon the request of
the Administrative Agent, then the Administrative Agent may execute any and all
such requested documents on behalf of such Pledgor pursuant to the power of
attorney granted hereinabove).
     14. Performance of Obligations; Advances by Administrative Agent. On
failure of any Pledgor to perform any of the covenants and agreements contained
herein, the Administrative Agent may with the passage of any applicable cure
period, at its sole option and in its sole discretion, perform or cause to be
performed the same and in so doing may expend such sums as the Administrative
Agent may deem advisable in the performance thereof,

27



--------------------------------------------------------------------------------



 



including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Pledgors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the ABR Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Pledgor, and
no such advance or expenditure therefor, shall relieve the Pledgors of any
default under the terms of this Pledge Agreement or the other Credit Documents.
The Administrative Agent may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent such payment is
being contested in good faith by a Pledgor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.
     15. Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).
     16. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in respect of the
Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein or in the other Credit Documents, or by law, the rights and
remedies of a secured party under the UCC or any other applicable law.
     (b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section 16(b) and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. Neither the Administrative Agent’s compliance with any applicable state or
federal law in the conduct of such sale, nor its disclaimer of any warranties
relating to the Pledged Collateral, shall be considered to adversely affect the
commercial reasonableness of such sale. No demand, advertisement or notice, all
of which are hereby expressly waived, shall be required in connection with any
sale or other disposition of any part of the Pledged Collateral of a Pledgor
that threatens to decline speedily in value or that is of a type customarily
sold on a recognized market; otherwise the Administrative Agent shall give the
relevant Pledgor at least ten (10) days’ prior notice of the time and place of
any public sale and of the time after which any private sale or other
disposition is to be made, which notice such Pledgor agrees is commercially
reasonable. The Administrative Agent and the Lenders shall not be obligated to
make any sale or other disposition of the Pledged Collateral regardless of
notice having been given. To the extent permitted by law, any Lender may be a

28



--------------------------------------------------------------------------------



 



purchaser at any such sale. To the extent permitted by applicable law, each of
the Pledgors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable law, the Administrative Agent
and the Lenders may postpone or cause the postponement of the sale of all or any
portion of the Pledged Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent and the Lenders may further postpone such sale by
announcement made at such time and place.
     (c) Registration Rights. If the Administrative Agent shall determine to
exercise its right to sell all or any of the Pledged Collateral, each Pledgor
agrees that, upon request of the Administrative Agent (which request may be made
by the Administrative Agent in its sole discretion), such Pledgor will, at its
own expense:
          (i) execute and deliver, and use its best efforts to cause each issuer
of the Pledged Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Administrative Agent, advisable to file a registration statement
covering such Pledged Collateral under the provisions of the Securities Act of
1933 and to use its best efforts to cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act of 1933 and the rules and regulations of the
Securities and Exchange Commission applicable thereto;
          (ii) use its best efforts to qualify the Pledged Collateral under all
applicable state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of the Pledged Collateral, as requested by
the Administrative Agent;
          (iii) cause each issuer to make available to its security holders, as
soon as practicable, an earnings statement which will satisfy the provisions of
Section 17(a) of the Securities Act of 1933;
          (iv) to use its best efforts to do or cause to be done all such other
acts and things as may be necessary to make such sale of the Pledged Collateral
or any part thereof valid and binding and in compliance with applicable law; and
          (v) bear all costs and expenses, including reasonable attorneys’ fees,
of carrying out its obligations under this Section 16.
               Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 16(c) will cause irreparable injury to the
Administrative Agent, that Administrative Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 16(c) shall be specifically enforceable against such
Pledgor, and such Pledgor hereby waives and agrees not to assert any

29



--------------------------------------------------------------------------------



 



defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section 16(c) shall in any way alter the other rights of the Administrative
Agent under this Pledge Agreement.
               In the event of any public sale described in this Section 16(c),
each Pledgor agrees to indemnify and hold harmless the Administrative Agent and
the Lenders and each of their respective directors, officers, employees and
agents from and against any loss, fee, cost, expense, damage, liability or
claim, joint or several, to which any such Persons may become subject or for
which any of them may be liable, under the Securities Act of 1933 or otherwise,
insofar as such losses, fees, costs, expenses, damages, liabilities or claims
(or any litigation commenced or threatened in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus, registration statement, prospectus
or other such document published by or at the direction of a Pledgor or filed by
or at the direction of a Pledgor in connection with such public sale, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading and will
reimburse Administrative Agent and such other Persons for any legal or other
expenses reasonably incurred by the Administrative Agent and such other Persons
in connection with any litigation, of any nature whatsoever, commenced or
threatened in respect thereof (including all fees, costs and expenses whatsoever
reasonably incurred by the Administrative Agent and such other Persons and
counsel for the Administrative Agent and such other Persons in investigating,
preparing for, defending against or providing evidence, producing documents or
taking any other action in respect of, any such commenced or threatened
litigation or any claims asserted). This indemnity shall be in addition to any
liability which any Pledgor may otherwise have and shall extend upon the same
terms and conditions to each Person, if any, that controls the Administrative
Agent or such persons within the meaning of the Securities Act of 1933.
          (d) Private Sale. Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Administrative
Agent may deem it impracticable to effect a public sale of all or any part of
the Pledged Collateral and that the Administrative Agent may, therefore,
determine to make one or more private sales of any such Pledged Collateral to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to delay sale
of any such Pledged Collateral for the period of time necessary to permit the
issuer of such Pledged Collateral to register such Pledged Collateral for public
sale under the Securities Act of 1933. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (ii) made

30



--------------------------------------------------------------------------------



 



privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Administrative Agent may, in
such event, bid for the purchase of such Pledged Collateral.
          (e) Retention of Pledged Collateral. In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Pledged Collateral
in satisfaction of any Secured Obligations for any reason.
          (f) Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Pledgors shall be jointly and
severally liable for the deficiency, together with interest thereon at the ABR
Default Rate, together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.
          (g) Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, Liens or remedies
the Administrative Agent shall at any time pursue, relinquish, subordinate,
modify or take with respect thereto, without in any way modifying or affecting
any of them or any of the Administrative Agent’s rights or the Secured
Obligations under this Pledge Agreement or under any other of the Credit
Documents.
     17. Rights of the Administrative Agent.
          (a) Power of Attorney. In addition to other powers of attorney
contained herein and in the other Credit Documents, each Pledgor hereby
designates and appoints the Administrative Agent, on behalf of the Lenders, and
each of its designees or agents as attorney-in-fact of such Pledgor, irrevocably
and with power of substitution, with authority to take any or all of the
following actions upon the occurrence and during the continuation of an Event of
Default:

31



--------------------------------------------------------------------------------



 



  (i)   to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine in respect of such Pledged
Collateral;     (ii)   to commence and prosecute any actions at any court for
the purposes of collecting any of the Pledged Collateral and enforcing any other
right in respect thereof;     (iii)   to defend, settle, adjust or compromise
any action, suit or proceeding brought with respect to the Pledged Collateral
and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;     (iv)   to pay or
discharge taxes or Liens levied or placed on or threatened against the Pledged
Collateral;     (v)   to direct any parties liable for any payment under any of
the Pledged Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;     (vi)   to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Pledged Collateral of such Pledgor;     (vii)   to sign
and endorse any drafts, assignments, proxies, stock powers, verifications,
notices and other documents relating to the Pledged Collateral of such Pledgor;
    (viii)   to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;     (ix)   to
exchange any of the Pledged Collateral of such Pledgor or other property upon
any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral of such Pledgor with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;     (x)   to vote for a shareholder, partner
or member resolution, or to sign an instrument in writing, authorizing the
transfer of any or all of the Pledged Collateral of such Pledgor into the name
of the Administrative Agent or

32



--------------------------------------------------------------------------------



 



      into the name of any transferee to whom the Pledged Collateral of such
Pledgor or any part thereof may be sold pursuant to Section 16 hereof; and

  (xi)   to do and perform all such other acts and things as the Administrative
Agent may deem to be necessary, proper or convenient in connection with the
Pledged Collateral of such Pledgor.

               This power of attorney is a power coupled with an interest and
shall be irrevocable for so long as any of the Secured Obligations remain
outstanding or any Credit Document is in effect (other than with respect to
contingent indemnification obligations that survive the termination of the
Credit Documents pursuant to the stated terms thereof), and until all of the
Commitments shall have been terminated. The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Pledge Agreement, and shall not be liable for any failure to do so
or any delay in doing so. The Administrative Agent shall not be liable for any
act or omission or for any error of judgment or any mistake of fact or law in
its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.
          (b) Assignment by the Administrative Agent. To the extent permitted
under the Credit Agreement, the Administrative Agent may from time to time
assign the Secured Obligations or any portion thereof and its rights hereunder
to a successor Administrative Agent, and the assignee shall be entitled to all
of the rights and remedies of the Administrative Agent under this Pledge
Agreement in relation thereto.
          (c) The Administrative Agent’s Duty of Care. Other than the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder, which shall include the
selection of an appropriate collateral custodian, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that Pledgors shall be responsible for preservation of all
rights in the Pledged Collateral of such Pledgor, and the Administrative Agent
shall be relieved of all responsibility for Pledged Collateral upon surrendering
it or tendering the surrender of it to the Pledgors. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral if such Pledged Collateral is in the
possession of the Collateral Custodian or with respect to Pledged Collateral in
its possession if such Pledged Collateral is accorded treatment substantially
equal to that which the Administrative Agent accords its own property, which
shall be no less than the treatment employed by a reasonable and prudent agent
in the industry, it being understood that the Administrative Agent shall not
have responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters; or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.
          (d) Voting Rights in Respect of the Pledged Collateral.

33



--------------------------------------------------------------------------------



 



     (i) So long as no Default or Event of Default shall have occurred and is
continuing, to the extent permitted by law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Pledge Agreement or the Credit Agreement.
     (ii) Subject to subsection (e) of this Section 17 and any consent required
by regulations of the Federal Deposit Insurance Corporation or the California
Department of Financial Institutions in the case of any Capital Stock of a
CapitalSource Bank Entity,, upon the occurrence and during the continuance of a
Default or Event of Default, all rights of a Pledgor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to paragraph (i) of this subsection (d) shall cease and all such rights
shall thereupon become vested in the Administrative Agent which shall then have
the right to exercise such voting and other consensual rights.
          (e) Dividend and Distribution Rights in Respect of the Pledged
Collateral.
     (i) So long as no Default or Event of Default has occurred and is
continuing, each Pledgor may receive and retain any and all dividends (other
than dividends payable in the form of Capital Stock and other dividends
constituting Pledged Collateral which are required to be delivered to the
Administrative Agent or Collateral Custodian, as applicable, pursuant to
Section 4 above), distributions or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Credit Agreement.
     (ii) Upon the occurrence and during the continuance of a Default or Event
of Default:
     A. all rights of a Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (e) shall cease and all such rights
shall thereupon be vested in the Administrative Agent, which shall then have the
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and
     B. all dividends, distributions and interest payments which are received by
a Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent, as Pledged Collateral and as
further collateral security for the Secured Obligations.
          (f) Release of Pledged Collateral. (i) The Administrative Agent may,
in accordance with the Credit Agreement, release any of the Pledged Collateral
from this Pledge

34



--------------------------------------------------------------------------------



 



Agreement or may substitute any of the Pledged Collateral for other Pledged
Collateral without altering, varying or diminishing in any way the force,
effect, or Lien of this Pledge Agreement as to any Pledged Collateral not
expressly released or substituted, and this Pledge Agreement shall continue as a
first priority Lien on all Pledged Collateral not expressly released or
substituted; provided that Custodian Pledged Collateral shall be released from
the Lien of this Pledge Agreement in accordance with Section 5 of this Pledge
Agreement; provided further that all Pledged Collateral (including Custodian
Pledged Collateral) shall be released from the Lien of this Pledge Agreement in
accordance with Section 8.11 of the Credit Agreement. In connection with any
such release, the Administrative Agent agrees to promptly deliver, at the
Pledgors’ cost and expense, any portion of the Pledged Collateral in the
possession of the Administrative Agent or its agent to the Servicer or the
related Pledgor.
          (g) [Intentionally Omitted.]
     18. The Administrative Agent’s Duties of Reasonable Care. To the extent
that applicable law imposes duties on the Administrative Agent to exercise
remedies in a commercially reasonable manner, each Pledgor acknowledges and
agrees that it is not commercially unreasonable for the Administrative Agent
(i) to advertise dispositions of Pledged Collateral of such Pledgor through
publications or media of general circulation; (ii) to contact other persons,
whether or not in the same business as such Pledgor, for expressions of interest
in acquiring all or any portion of the Pledged Collateral of such Pledgor;
(iii) to hire one or more professional auctioneers to assist in the disposition
of Pledged Collateral of such Pledgor; (iv) to disclaim disposition warranties;
or (v) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of brokers, consultants and other professionals to assist the
Administrative Agent in the disposition of any of the Pledged Collateral of such
Pledgor. Each Pledgor acknowledges that the purpose of this Section 18 is to
provide non-exhaustive indications of what actions or omissions by the
Administrative Agent would not be commercially unreasonable in the
Administrative Agent’s exercise of remedies against the Pledged Collateral of
such Pledgor and that other actions or omissions by the Administrative Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 18. Without limiting the foregoing, nothing contained
in this Section 18 shall be construed to grant any rights to any Pledgor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Pledge Agreement or by applicable law in the absence of this
Section 18. Such Pledgor waives any restriction or obligation imposed on the
Administrative Agent under Sections 9-207(c)(1) and 9-207(c)(2) of the UCC.
     19. Marshalling. The Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to this
Pledge Agreement and the Pledged Collateral) for, or other assurances of payment
of, the Secured Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of its
rights hereunder and in respect of such collateral security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, each Pledgor hereby
agrees that it shall not invoke any law relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Pledge Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or

35



--------------------------------------------------------------------------------



 



payment thereof is otherwise assured, and, to the extent that it lawfully may,
such Pledgor hereby irrevocably waives the benefits of all such laws.
     20. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement following the occurrence and during continuance of and Event of
Default (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
shall automatically become due and payable in accordance with the terms of such
Section), any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any of the Lenders in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 2.12(b) of the Credit Agreement, and each Pledgor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such proceeds in the Administrative
Agent’s sole discretion, notwithstanding any entry to the contrary upon any of
its books and records.
     21. Certain Costs.
     (a) In addition to the provisions of Section 9.5 of the Credit Agreement,
if at any time hereafter, whether upon the occurrence of an Event of Default or
not, the Administrative Agent (i) employs counsel to prepare or consider
amendments, waivers or consents with respect to this Pledge Agreement, or to
take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Pledge Agreement or relating to the Pledged
Collateral, then the Pledgors agree to promptly pay any and all reasonable costs
and expenses of the Administrative Agent or (ii) employs counsel to protect the
Pledged Collateral or exercise any rights or remedies under this Pledge
Agreement or with respect to the Pledged Collateral, then the Pledgors agree to
promptly pay upon demand any and all costs and expenses of the Administrative
Agent or the Lenders, all of which such costs and expenses set forth in clauses
(i) and (ii) shall constitute Secured Obligations hereunder.
     (b) The Pledgors shall pay on demand to the Administrative Agent and each
of the Lenders all costs and expenses incurred by the Administrative Agent, the
Collateral Custodian or any such Lender, including, but not limited to,
reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Pledged Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent, the Collateral Custodian or the Lenders or the Pledgors
concerning any matter arising out of or connected with this Pledge Agreement,
any Pledged Collateral or the Secured Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the Bankruptcy Code.
     (c) For the avoidance of doubt, all of the costs and expenses owed or
payable under this Section 21 shall constitute Secured Obligations hereunder.
     22. Continuing Agreement.
          (a) This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations (other than

36



--------------------------------------------------------------------------------



 



contingent indemnity obligations that survive termination of the Credit
Documents pursuant to the stated terms thereof) remain outstanding or any Credit
Document is in effect, and until all of the Commitments shall have been
terminated. Upon such payment and termination, this Pledge Agreement shall be
automatically terminated and the Administrative Agent and the Lenders (and the
Collateral Custodian, in accordance with Section 5) shall, upon the request and
at the expense of the Pledgors, forthwith release all of the Liens and security
interests granted hereunder and shall deliver all documents evidencing the
Pledged Collateral, all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.
          (b) This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any legal fees and disbursements) incurred by the Administrative
Agent or any Lender in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.
     23. Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement; provided,
that (i) Sections 5, 8 and 11 shall not be amended without the written consent
of the Collateral Custodian and (ii) Sections 5, 9 and 12 shall not be amended
without the written consent of the Servicer(s).
     24. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the Lenders and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of the Administrative
Agent and each Lender or the Required Lenders, as required by the Credit
Agreement. To the fullest extent permitted by law, each Pledgor hereby releases
the Administrative Agent and each Lender, each of their respective officers,
employees and agents and each of their respective successors and assigns, from
any liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except for any liability arising from the gross negligence
or willful misconduct of the Administrative Agent or such Lender or their
respective officers, employees and agents, in each case as finally determined by
a court of competent jurisdiction.
     25. Indemnification. The Administrative Agent shall not in any way be
responsible for the performance or discharge of, and the Administrative Agent
does not hereby undertake to perform or discharge of, any obligation, duty,
responsibility, or liability of Pledgor in connection with the Pledged
Collateral or otherwise. Pledgor hereby agrees to indemnify the Administrative
Agent and Lenders and hold the Administrative Agent and Lenders harmless from
and against all losses, liabilities, damages, claims, or demands suffered or
incurred by reason of or in connection

37



--------------------------------------------------------------------------------



 



with this Pledge Agreement; provided, however, that the foregoing indemnity and
agreement to hold harmless shall not apply to losses, liabilities, damages,
claims, or demands suffered or incurred by reason of Administrative Agent’s or
any Lender’s own gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction.
     26. Notices. All notices required or permitted to be given under this
Pledge Agreement shall be in conformance with Section 9.2 of the Credit
Agreement; provided that any notices to the Servicer(s) and the Collateral
Custodian shall be addressed as set forth below:
Servicer:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
Attn: Chief Financial Officer
Fax: 301-841-2307
Collateral Custodian:
Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attn: Corporate Trust Services — Asset-Backed Securities Vault
Tel: 612-667-8058
Fax: 612-667-1080
     27. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.
     28. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.
     29. Governing Law. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     30. Waiver of Jury Trial. THE PLEDGORS, THE ADMINISTRATIVE AGENT, THE
COLLATERAL CUSTODIAN AND THE SERVICER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS

38



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN. The Pledgors, the
Administrative Agent, the Collateral Custodian and the Servicer agree not to
assert any claim against any other party to this Pledge Agreement or any of
their respective directors, officers, employees, attorneys, Affiliates or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein.
     31. Consent to Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Pledge Agreement shall be brought in the courts
of the State of New York in New York County or of the United States for the
Southern District of New York, and, by execution and delivery of this Pledge
Agreement, each of the Pledgors, the Administrative Agent, the Collateral
Custodian and the Servicer accepts, for itself and in connection with its
Properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Pledge Agreement from which no appeal
has been taken or is available. Each of the Pledgors, the Administrative Agent,
the Collateral Custodian and the Servicer irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid and return receipt requested, to it at its address set
forth in Section 9.2 of the Credit Agreement or at such other address of which
the Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by such Pledgor to be effective and binding service in
every respect. Each of the Pledgors, the Administrative Agent, the Collateral
Custodian and the Servicer irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in any such jurisdiction. Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of any Lender to bring proceedings against any Pledgor in the court of
any other jurisdiction.
     32. Severability. If any provision of this Pledge Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     33. Entirety. This Pledge Agreement and the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to this Pledge Agreement, the
other Credit Documents, or the transactions contemplated herein and therein.
     34. Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, Amendment
No. 6 and the other Credit Documents.
     35. Joint and Several Obligations of Pledgors.

39



--------------------------------------------------------------------------------



 



          (a) Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.
          (b) Each of the Pledgors, jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Pledgors without preferences or distinction among
them.
          (c) Notwithstanding any provision to the contrary contained herein or
in any other of the Credit Documents, to the extent the obligations of a Pledgor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Pledgor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
U.S. Bankruptcy Code).
     36. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
[Remainder of Page Intentionally Left Blank]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Pledge Agreement to be duly executed and delivered as of the date first
above written.

          PLEDGORS:   CAPITALSOURCE INC.,
a Delaware corporation
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE TRS INC.,
a Delaware corporation
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE FINANCE LLC,
A Delaware limited liability company
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CSE MORTGAGE LLC,
a Delaware limited liability company
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer     



--------------------------------------------------------------------------------



 



            CAPITALSOURCE CF LLC,
a Delaware limited liability company
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE SF TRS INC.,
a Delaware corporation
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE FINANCE II LLC,
a Delaware limited liabiltiy company
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE INTERNATIONAL INC.,
a Delaware corporation
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer     

         

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 



     Accepted and agreed to as of the date first above written.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director     

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 



     Accepted and agreed to as of the date first above written as to Sections 5,
8 and 11.

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Custodian
      By:   /s/ JOE NARDI         Name:   Joe Nardi        Title:   Vice
President     





--------------------------------------------------------------------------------



 



     Accepted and agreed to as of the date first above written as to Sections 5,
9 and 12.

            CAPITALSOURCE FINANCE LLC, as Servicer
      By:   /s/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer     

